DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 was filed after the mailing date of the Notice of Allowance on 08/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pp. 3-4, filed 06/07/2022, with respect to claims 1, 11 have been fully considered and are persuasive.  The 103 rejections of 02/15/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-12, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses A processing chamber, comprising: a chamber body; and a pedestal assembly at least partially disposed within a processing region of the chamber body, wherein the pedestal assembly includes a substrate support pedestal to support a substrate thereon during processing, the substrate support pedestal comprising: a shaft; and an aluminum substrate support plate having a top surface and a bottom surface, an inner periphery, and an outer periphery circumscribing the inner periphery, the aluminum substrate support plate mechanically coupled to the shaft and comprising: vertical passages extending from the bottom surface to the top surface of the aluminum substrate support plate, and wherein the top surface is coated with a ceramic material, the vertical passages comprising vacuum passages; and a lip extending outward below the top surface, the lip extending between the outer periphery and the inner periphery, wherein the ceramic material extends to the inner periphery; and a gas distribution plate in contact with the bottom surface of the aluminum substrate support plate, the gas distribution plate comprising a plurality of gas passages aligned with the vacuum passages; a plurality of concentric gas distribution channels configured to receive gas through the vertical passages from the gas distribution plate; and a plurality of radial distribution channels extending to the inner periphery of the substrate support pedestal, wherein the plurality of radial concentric gas distribution channels are coupled to the plurality of concentric gas distribution channels, and wherein the ceramic material is disposed over the plurality of concentric gas distribution channels and the plurality of radial gas distribution channels.
However the prior art of record fails to disclose and solely coats the top surface, such that the lip is exposed and sides of the aluminum substrate support plate are exposed to the processing region, as set forth in the present claims. The apparatus of Lubomirsky in view of Shang, Nagasaki and Shang’507 does not reasonably disclose the limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030160568 discloses a dielectric layer on an aluminum support and an exposed lip, with no motivation (Fig. 2). US 20170221734 discloses a metal support (12, Fig. 5) with a lip, and a coating (39) on top of the support (12), but is silent on whether the coating is on top of the lip (para. [0030]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718